Case 2:16-cv-12536-GAD-APP ECF No. 146 filed 05/27/20     PageID.3247   Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

   CHAD MCFARLIN, individually and on
    behalf of similarly situated persons,

                 Plaintiffs,                        Case No. 16-cv-12536

                     v.                         UNITED STATES DISTRICT COURT
                                                  JUDGE GERSHWIN A. DRAIN
  THE WORD ENTERPRISES, LLC, ET AL.,

               Defendants.

                                      /


      MARION LEA GRAHAM, ET AL.,
  individually and on behalf of similarly
             situated persons,

                 Plaintiffs,                        Case No. 18-cv-10167

                     v.                         UNITED STATES DISTRICT COURT
                                                  JUDGE GERSHWIN A. DRAIN
  THE WORD ENTERPRISES, LLC, ET AL.,

               Defendants.

                                      /

    ORDER GRANTING THE PARTIES’ JOINT MOTION FOR FINAL
   APPROVAL OF COLLECTIVE AND CLASS ACTION SETTLEMENT
         AND FOR ATTORNEYS’ FEES AND COSTS [#144]

       The instant matter involves two consolidated class and collective wage and

 hour actions brought by Plaintiffs Chad McFarlin, Marion Graham, and Danielle
                                            1
Case 2:16-cv-12536-GAD-APP ECF No. 146 filed 05/27/20         PageID.3248   Page 2 of 7




 Lavacs (together, the “Plaintiffs) against Defendants The Word Enterprises-Perry,

 L.L.C., previously known as “The Word Enterprises, L.L.C.”; The Word

 Enterprises-Haslett, L.L.C.; The Word Enterprises-Lansing, L.L.C.; The Word

 Enterprises-Owosso, L.L.C.; The Word Enterprises-St. Johns, L.L.C.; Dittrich

 Investments II, Inc.; WAM Foods, Inc.; VAC Foods, Inc.; J&M Foodservices Inc.;

 Kevin Dittrich; Dominic Carbone; East Lansing Pizza, LLC; Holt KD, LLC; and

 Donald Copus (collectively, the “Defendants”).

          On July 6, 2016, Plaintiff Chad McFarlin filed a Class and Collective Action

 Complaint in this Court alleging that certain Defendants violated the minimum wage

 requirements of the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

 seq. and the Michigan Minimum Wage Law by failing to adequately reimburse

 delivery drivers for various expenses. See ECF No. 1.

          On January 15, 2018, Plaintiffs Marion Graham and Danielle Lavacs filed a

 Class and Collective Action Complaint in this Court alleging that Defendants

 violated the minimum wage requirements of the federal FLSA, 29 U.S.C. § 201 et

 seq. and the Michigan Wage Law by failing to adequately reimburse delivery drivers

 for various expenses. Graham v. The Word Enterprises Perry, et al., 18-10167, ECF

 No. 1.




                                            2
Case 2:16-cv-12536-GAD-APP ECF No. 146 filed 05/27/20         PageID.3249     Page 3 of 7




       On November 25, 2019, this Court ordered these two actions to be

 consolidated. ECF No. 133.1

       After considerable negotiations, including a full-day, in-person mediation

 session before the Honorable James J. Rashid (Ret.) on December 14, 2019 and

 additional negotiations thereafter, Plaintiffs and Defendants (together, the “Parties”)

 reached a proposed collective action settlement of this matter. ECF No. 137,

 PageID.2700–01. On December 18, 2019, and in accordance with the Settlement

 Agreement, the Parties presented the Settlement of the Action to the Court for

 Preliminary Approval, pursuant to Federal Rule of Civil Procedure 23. See ECF No.

 137-2.

       The Court entered an Order granting the Parties’ Joint Motion for Certification

 for Settlement Purposes and Preliminary Approval of Class Action and Collective

 Action Settlement on December 26, 2019. ECF No. 142. The Court also certified

 the Parties’ proposed FLSA collective pursuant to 29 U.S.C. § 216(b); preliminarily

 certified the Parties’ proposed Rule 23 Class; preliminarily found that the Rule 23

 Class met all prerequisites of Fed. R. Civ. P. 23(a) and (b)(3); appointed Named

 Plaintiffs as Class Representatives on behalf of the FLSA Collective and the Rule

 23 Class; appointed Blanchard & Walker, PLLC and Weinhaus & Potashnick as


 1
  This Court will cite to the docket entry numbers for McFarlin v. The World
 Enterprises Perry, et al., 16-cv-12536, for the remainder of this Order.
                                           3
Case 2:16-cv-12536-GAD-APP ECF No. 146 filed 05/27/20        PageID.3250     Page 4 of 7




 Class Counsel; approved the Parties’ Notice of Settlement; and approved CAC

 Services Group, LLC as the Settlement Administrator and settlement administration

 costs. Id.

       Presently before the Court is the Parties’ Joint Motion for Final Approval of

 Collective and Class Action Settlement and for Attorneys’ Fees and Costs [#144].

 The Court has considered the Settlement Agreement, the Joint Motion, and attached

 declarations. A hearing on the Parties’ Joint Motion was held on May 22, 2020.

 Finding that the Parties have met all requirements under the law, IT IS HEREBY

 ORDERED that the Court will GRANT the Parties’ Joint Motion.

       IT IS FURTHER ORDERED as follows:

       1.     This Order incorporates by reference the definitions in the FLSA

 Collective Settlement Agreement (the “Agreement”) and all terms defined therein

 shall have the same meaning in this Order as set forth therein.

       2.     The Parties’ Settlement Agreement is hereby approved as fair,

 reasonable, and adequate pursuant to Fed. R. Civ. P. 23(e); and a fair, equitable, and

 reasonable resolution of a bona fide dispute under the Fair Labor Standards Act

 (“FLSA”).

       3.     For settlement purposes only, the following Settlement Class is

 certified pursuant to Fed. R. Civ. P. 23 and 29 U.S.C. § 216(b):


                                           4
Case 2:16-cv-12536-GAD-APP ECF No. 146 filed 05/27/20        PageID.3251    Page 5 of 7




       All persons who acted as delivery drivers at any time during the Class
       Period and were reimbursed on a flat per-delivery rate during the Class
       Period for the following stores owned by some of the Defendants, as
       applicable. “Class Period” means the period from July 1, 2013 to
       October 1, 2019 for Class Members who acted as delivery drivers for
       Hungry Howie’s Store Nos. 1000, 1096, 1031, and 468 and the period
       from January 1, 2015 to October 1, 2019 for Class Members who acted
       as delivery drivers for Hungry Howie’s Store Nos. 51, 63, 84, 570, and
       1049.

       4.     The Gross Settlement Amount of $650,000.00 is approved.

       5.     The proposed settlement structure, under which all Eligible Class

 Members who do not request exclusion from the Settlement will be sent a check for

 his or her pro rata share of the Gross Settlement Amount, is approved.

       6.     Plaintiffs Chad McFarlin, Marion Graham, and Danielle Lavacs are

 approved as Representatives of the FLSA Collective and the Rule 23 Class, and the

 proposed service awards in the amount of $10,000.00 to Plaintiff Chad McFarlin and

 $5,000.00 each to Plaintiffs Marion Graham and Danielle Lavacs for their service to

 the Settlement Collective are approved.

       7.     Blanchard & Walker, PLLC and Weinhaus & Potashnick are approved

 as Class Counsel, and Plaintiffs’ unopposed request for attorneys’ fees in the amount

 of $216,666.00 and costs of up to $50,000.00 are approved. Class Counsel’s billable

 hours and hourly rates are reasonable and appropriate for attorneys of their caliber

 and experience.

                                           5
Case 2:16-cv-12536-GAD-APP ECF No. 146 filed 05/27/20        PageID.3252    Page 6 of 7




       8.     CAC Services, Inc. is approved as Settlement Administrator, and

 settlement administration costs not to exceed $7,000.00 are approved.

       9.     The Court finds that dissemination of the Settlement Notice was

 accomplished as directed and met the requirements of due process.

       10.    The Court directs that the settlement funds be distributed in accordance

 with the terms of the Settlement Agreement.

       11.    The Court hereby enters final judgment in this case and dismisses it

 with prejudice in accordance with the terms of the Settlement Agreement. The Court

 finds that there is no reason to delay entry of a Final Judgment. Accordingly, the

 Clerk of the Court is ordered to enter a Final Judgment forthwith pursuant to Fed. R.

 Civ. P. 54(b).

       12.    Without affecting the finality of the Final Judgment, the Court reserves

 exclusive and continuing jurisdiction over this action, the Named Plaintiffs, and the

 FLSA Collective and Rule 23 Class for purposes of supervising the implementation

 and enforcement of the Settlement Agreement, this Order, and all settlement

 administration matters.

       IT IS SO ORDERED.

 Dated:       May 27, 2020

                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge
                                          6
Case 2:16-cv-12536-GAD-APP ECF No. 146 filed 05/27/20     PageID.3253     Page 7 of 7




                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                May 27, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        7
